 

é

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

   
    

 

 

 

 

g mt 1
JUN 26 2019

f T
isin iforni ys, DISTRIC! oso
Eastern District of California HEM GSRETS ioe

UNITED STATES DISTRICT COURT —
for the a

BY sea TY ObRAK
UNITED STATES OF AMERICA, )
v. )

y CaseNo. _1:18-CR-00224-LJO-SKO
MANSOOR AZIZ AHMED )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO CA
Place

 

 

on OCTOBER 15, 2019 BEFORE CHIEF, U.S. DISTRICT JUDGE LAWRENCE J. O’ NEILL
Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

AHMED, Mansoor Aziz
Doc. No. 1:18-CR-00224-LJO-SKO

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked

below:
4M (6) The defendant is placed in the custody of:
Name of person or organization © Manal Kassem Marsh Ahmed

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release-or disappears.
SIGNED: Moral Ayneo!

"CUSTODIAN
M (7) The defendant must:

vi (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

Mw (b) participate in the residential substance abuse treatment program at Action Family Counseling,
and comply with all the rules and regulations of the program as directed by program staff and
Pretrial Services; You must remain at the facility until released by the PSO; A responsible
party, approved by Pretrial Services, must escort you to all required court hearings and escort
you back to the inpatient facility upon completion of the hearing;

vi (c) upon successful completion of the Action Family Counseling program, you must reside at a
location approved by the PSO, and not move or be absent from this residence for more than 24
hrs. without prior approval of PSO;

yw (d) submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the Pretrial Services
Officer;

yi (e) refrain from any use of alcohol or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medicinal marijuana prescribed
and/or recommended may not be used;

vw (f) upon completion of the Action Family Counseling program, you must participate in a program
of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you must pay all or part of the costs of the counseling services based upon
your ability to pay, as determined by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

vi (g) have your release on bond delayed until June 27, 2019 at 8:00 AM, at which time you shall be
released from Kern County Jail at Lerdo into the custody of an Action Family Counseling
representative for immediate transportation to the program.

 
 

AO 199C (Rev. 09/08- EDCA \ (Fresno) Advice of Penalties (\/\ ph N Seve Nin \\\ nonwtl Page a __& | Pages

ADVICE OF PENALTIES AND S yoy

TO THE DEFENDANT: | ¢ OQ. Vs

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 

VAAL A
7VW / AVA \ Pretend Signature

Directions to the United States Marshal

a) The defendant is ORDERED released after processing.

pu: S2G/1F

 

 

 

Printed name and title

STANLEY A, BOONE, U. S. Magistrate Judge

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL
